DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed 10/22/2018. 
Claims 1-19 are pending.

Drawings
The drawings are objected to because the rectangular boxes shown in Figure 4 should be provided with descriptive text labels. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
‘10’ for the forward path, first mentioned on page 8 line 28.
‘30’ for the backward path, first mentioned on page 8 line 29. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Objections
Claim 10 is objected to because it is unclear whether it is a method claim or a product claim. The preamble of claim 10 cites a “non-transient computer readable medium,” however, there is no hardware associated with the method steps. Furthermore, the “non-transient computer readable medium” merely “contains program instructions for causing a computer to perform a method.” There is no actual execution; it’s merely stating the intended use. For examination purposes, it will be interpreted as a product claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations in claim 11 are: 
“a data generator for successively providing a stepwise increasing set of input data to the neural network;” (Prong A is met with the usage of “generator”. Prong B is met with the functional language, “for.” Prong C is met as the modifier “data” is not sufficient structure.)
“and an analyzing unit for receiving an output of the neural network in response to the provided input data” (Prong A is met with the usage of “unit”. Prong B is met with the functional language, “for.” Prong C is met as the modifier “analyzing” is not sufficient structure.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 invoked 112(f) and as per MPEP 2181(II)(B), computer-implemented means-plus-function limitations must disclose in the instant specification an algorithm for performing the claimed specific computer function. However, the instant specification does not disclose an algorithm for either the “data generator” or “analyzing unit”. 
For the “data generator”, the specification generally describes that it provides successive sets of input data but does not specifically describe a series of steps (i.e. an algorithm). The written description is unclear how sets of input data are picked or how the sets of input data are stepwise increasing. The greatest amount of detail in the specification is that it provides stepwise increasing set of input data to the neural network that may comprise of semantic data such as words or phrases. For example, the 
For the “analyzing unit”, the specification generally describes that it receives a probability and may compare it to a threshold value and then identifies a characteristic element but does not specifically describe a series of steps (i.e. an algorithm). The written description is unclear how a characteristic element is identified. The greatest amount of detail in the specification is that it receives neural network outputs that are compared to see if it exceeds a threshold and if it does, it may identify a characteristic element. For example, the specification cites on page 10-11 lines 33-4, “The analyzing unit 2 may receive an output of the neural network N in response to the provided input data. In particular, the output of the neural network which is received by the analyzing unit 2 may comprise a prediction probability for a specific classification. The analyzing unit 2 may further compare the prediction probability for the specific classification with the predetermined threshold value T. If the prediction probability for the specific classification exceeds a predetermined threshold value T, the analyzing unit 2 
Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Dependent claims 12-19 are rejected as they inherit the deficiencies of parent claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a data generator for successively providing a stepwise increasing set of input data to the neural network; and an analyzing unit for receiving an output of the neural network in 
For the “data generator”, the specification generally describes that it provides successive sets of input data but does not specifically describe a series of steps (i.e. an algorithm). It is unclear how sets of input data are picked or how the sets of input data are stepwise increasing. The greatest amount of detail in the specification is that it provides stepwise increasing set of input data to the neural network that may comprise of semantic data such as words or phrases. For example, the specification cites on page 10 lines 28-31, “The system comprises a data generator 1 and an analyzing unit 2. The data generator 1 may successively provide input data to the neural network N. In particular, the data generator may successively provide a stepwise increasing set of input data to the neural network as described above.” The specification further cites on page 7 lines 10-11: “In a further possible embodiment of the second aspect, the data generator is configured to add a further element of input data to previously provided input data” and on page 7 lines 20-21, page 7 lines 20-21: “In a further possible embodiment, the data generator is configured to provide input data comprising semantic data, in particular words or phrases.” The specification does not provide a corresponding algorithm for the 
For the “analyzing unit”, the specification generally describes that it receives a probability and may compare it to a threshold value and then identifies a characteristic element but does not specifically describe a series of steps (i.e. an algorithm). It is unclear how a characteristic element is identified. The greatest amount of detail in the specification is that it receives neural network outputs that are compared to see if it exceeds a threshold and if it does, it may identify a characteristic element. For example, the specification cites on page 10-11 lines 33-4, “The analyzing unit 2 may receive an output of the neural network N in response to the provided input data. In particular, the output of the neural network which is received by the analyzing unit 2 may comprise a prediction probability for a specific classification. The analyzing unit 2 may further compare the prediction probability for the specific classification with the predetermined threshold value T. If the prediction probability for the specific classification exceeds a predetermined threshold value T, the analyzing unit 2 may identify a characteristic element in the provided input data.” The specification further cites on page 11 lines 19-24: “In step 130, the prediction probability for a specific classification is compared with a predetermined threshold value T. This comparison may be also performed by the analyzing unit 2. In step 140, a characteristic element in the provided input data is identified, if the prediction probability for the specific classification exceeds a predetermined threshold value T. Again, this identification may be performed by the analyzing unit 2.” The specification does not provide a corresponding algorithm for the “analyzing unit,” making this limitation indefinite under 112(b).  For examination purposes, “analyzing unit” is interpreted to be anything that accomplishes the functions described for each component.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101 – Abstract Idea
35 U.S.C. 101 reads as follows:


Claims 1-19 are rejected under 35 U.S.C. 101 for containing an abstract idea without significantly more. 

Regarding Claim 1:
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
Yes, the claim is a process. 
Step 2A – Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites abstract ideas:
“comparing the prediction probability for the specific classification with a predetermined threshold value;” – This limitation is directed to the abstract idea of a mental process (including an observation, evaluation, judgment, opinion) which can be performed in the human mind, or by a human using pen and paper (see MPEP 2106.04(a)(2) III. C.).
“and identifying a characteristic element in the provided input data, if the prediction probability for the specific classification exceeds the predetermined threshold value.” – This limitation is directed to the abstract idea of a mental process (including an observation, evaluation, judgment, opinion) which can be performed in the human mind, or by a human using pen and paper (see MPEP 2106.04(a)(2) III. C.).
Step 2A – Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, there are no additional elements that integrate the judicial exception into a practical application. The additional elements: 
“[successively providing a stepwise increasing set of input data to] the neural network; – The usage of a “neural network” in this limitation is merely using a generic computer as a tool (see MPEP 2106.04(d)).
[receiving an output of] the neural network [in response to the provided input data, said output comprising a prediction probability for a specific classification;]” – The usage of a “neural network” in this limitation is merely using a generic computer as a tool (see MPEP 2106.04(d)).
“successively providing a stepwise increasing set of input data to the neural network;”– This limitation is directed to Insignificant Extra-Solution Activity (see MPEP 2106.05(g)).
“receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification;” – This limitation is directed to Insignificant Extra-Solution Activity (see MPEP 2106.05(g)).
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
	No, there are no additional elements that amount to significantly more than the judicial exception.
“successively providing a stepwise increasing set of input data to the neural network;” – This limitation is directed to receiving or transmitting data over a network. The courts (as per Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) have recognized receiving or transmitting data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II.).
“receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification;” – This limitation is Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) have recognized receiving or transmitting data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II.).

Regarding Claim 2:
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 1 which included an abstract idea (see rejection for claim 1). This claim merely recites a further limitation on the “neural network” which was merely using a generic computer as a tool. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the neural network comprises a recurrent neural network” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 3:
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 1 which included an abstract idea (see rejection for claim 1). This claim merely recites a further limitation on the “input data” whose limitation was directed to a well-understood, routine, conventional activity. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the input data comprise training data which have been used for training the neural 

Regarding Claim 4:
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 1 which included an abstract idea (see rejection for claim 1). This claim merely recites a further limitation on the “input data” whose limitation was directed to a well-understood, routine, conventional activity. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the set of input data comprises a number of position indicators for indicating a target entity in the input data” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 5:
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 1 which included an abstract idea (see rejection for claim 1). This claim merely recites a further limitation on the “providing a stepwise increasing set of input data” which was directed to a well-understood, routine, conventional activity. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the stepwise providing of input data comprises adding a further element of input data to previously provided input data” is directed to insignificant 

Regarding Claim 6:
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 1 which included an abstract idea (see rejection for claim 1). This claim recites further abstract ideas:
“wherein the identifying the characteristic element in the provided input data comprises” – This limitation is directed to the abstract idea of a mental process (including an observation, evaluation, judgment, opinion) which can be performed in the human mind, or by a human using pen and paper (see MPEP 2106.04(a)(2) III. C.).
“identifying a number of added elements of input data which have been added in previous steps of providing input data” – This limitation is directed to the abstract idea of a mental process (including an observation, evaluation, judgment, opinion) which can be performed in the human mind, or by a human using pen and paper (see MPEP 2106.04(a)(2) III. C.).
Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 7:
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 1 which included an abstract idea (see rejection for claim 1). This claim merely recites a further limitation on the “neural network” which was merely using a generic computer as a tool. Thus, the judicial exception is not integrated into a practical 

Regarding Claim 8:
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 1 which included an abstract idea (see rejection for claim 1). This claim merely recites a further limitation on the “neural network” which was merely using a generic computer as a tool. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the set of input data comprise semantic data, in particular words or phrases” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 9:
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 1 which included an abstract idea (see rejection for claim 1). This claim merely recites a further limitation on the “characteristic element of the input data” whose limitation was directed to a mental process. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the characteristic element in the input data comprises a representative pattern 

Regarding Claim 10:
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
Yes, the claim is a product. 
Step 2A – Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites abstract ideas:
“comparing the prediction probability for the specific classification with a predetermined threshold value;” – This limitation is directed to the abstract idea of a mental process (including an observation, evaluation, judgment, opinion) which can be performed in the human mind, or by a human using pen and paper (see MPEP 2106.04(a)(2) III. C.).
“and identifying a characteristic element in the provided input data, if the prediction probability for the specific classification exceeds the predetermined threshold value.” – This limitation is directed to the abstract idea of a mental process (including an observation, evaluation, judgment, opinion) which can be performed in the human mind, or by a human using pen and paper (see MPEP 2106.04(a)(2) III. C.).
Step 2A – Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, there are no additional elements that integrate the judicial exception into a practical application. The additional elements: 
“A non-transient computer readable medium containing program instructions for causing a computer to perform a method of:” – This limitation is directed to using a generic computer as a tool (see MPEP 2106.04(d)).
“[successively providing a stepwise increasing set of input data to] the neural network; – The usage of a “neural network” in this limitation is merely using a generic computer as a tool (see MPEP 2106.04(d)).
[receiving an output of] the neural network [in response to the provided input data, said output comprising a prediction probability for a specific classification;]” – The usage of a “neural network” in this limitation is merely using a generic computer as a tool (see MPEP 2106.04(d)).
“successively providing a stepwise increasing set of input data to the neural network;”– This limitation is directed to Insignificant Extra-Solution Activity (see MPEP 2106.05(g)).
“receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification;” – This limitation is directed to Insignificant Extra-Solution Activity (see MPEP 2106.05(g)).
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
	No, there are no additional elements that amount to significantly more than the judicial exception.
“successively providing a stepwise increasing set of input data to the neural network;” – This limitation is directed to receiving or transmitting data over a network. The courts (as per Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) have recognized receiving or transmitting data over a network as well‐understood, routine, and conventional functions when they are e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II.).
“receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification;” – This limitation is directed to receiving or transmitting data over a network. The courts (as per Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) have recognized receiving or transmitting data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II.).

Regarding Claim 11:
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
Yes, the claim is a product. 
Step 2A – Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites abstract ideas:
“comparing the prediction probability for the specific classification with a predetermined threshold value;” – This limitation is directed to the abstract idea of a mental process (including an observation, evaluation, judgment, opinion) which can be performed in the human mind, or by a human using pen and paper (see MPEP 2106.04(a)(2) III. C.).
“and identifying a characteristic element in the provided input data, if the prediction probability for the specific classification exceeds the predetermined threshold value.” – This limitation is directed to the abstract idea of a mental process (including an observation, 
Step 2A – Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, there are no additional elements that integrate the judicial exception into a practical application. The additional elements: 
“a data generator [for successively providing a stepwise increasing set of input data to] the neural network; – The usage of a “neural network” and “data generator” in this limitation is merely using a generic computer as a tool (see MPEP 2106.04(d)).
“and an analyzing unit [for receiving an output of] the neural network [in response to the provided input data, said output comprising a prediction probability for a specific classification,]” – The usage of a “neural network” and “analyzing unit” in this limitation is merely using a generic computer as a tool (see MPEP 2106.04(d)).
“successively providing a stepwise increasing set of input data to the neural network;”– This limitation is directed to Insignificant Extra-Solution Activity (see MPEP 2106.05(g)).
“receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification;” – This limitation is directed to Insignificant Extra-Solution Activity (see MPEP 2106.05(g)).
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
	No, there are no additional elements that amount to significantly more than the judicial exception.
“successively providing a stepwise increasing set of input data to the neural network;” – This limitation is directed to receiving or transmitting data over a network. The courts (as per Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) have recognized receiving or transmitting data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II.).
“receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification;” – This limitation is directed to receiving or transmitting data over a network. The courts (as per Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) have recognized receiving or transmitting data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II.).

Regarding Claim 12:
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 11 which included an abstract idea (see rejection for claim 11). This claim merely recites a further limitation on the “neural network” which was merely using a generic computer as a tool. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the neural network comprises a recurrent neural network” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 13:
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 11 which included an abstract idea (see rejection for claim 11). This claim merely recites a further limitation on the “input data” whose limitation was directed to a well-understood, routine, conventional activity. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the input data comprise training data which have been used for training the neural network” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 14:
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 11 which included an abstract idea (see rejection for claim 11). This claim merely recites a further limitation on the “input data” whose limitation was directed to a well-understood, routine, conventional activity. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the set of input data comprises a number of position indicators for indicating a target entity in the input data” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 15:
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 11 which included an abstract idea (see rejection for claim 11). This claim merely recites a further limitation on the “providing a stepwise increasing set of input data” which was directed to a well-understood, routine, conventional activity. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the stepwise providing of input data comprises adding a further element of input data to previously provided input data” is directed to insignificant extra-solution activity as it is mere data gathering. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 16:
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 11 which included an abstract idea (see rejection for claim 11). This claim recites further abstract ideas:
“wherein the identifying the characteristic element in the provided input data comprises” – This limitation is directed to the abstract idea of a mental process (including an observation, evaluation, judgment, opinion) which can be performed in the human mind, or by a human using pen and paper (see MPEP 2106.04(a)(2) III. C.).
“identifying a number of added elements of input data which have been added in previous steps of providing input data” – This limitation is directed to the abstract idea of a mental process (including an observation, evaluation, judgment, opinion) which can be performed in the human mind, or by a human using pen and paper (see MPEP 2106.04(a)(2) III. C.).


Regarding Claim 17:
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 11 which included an abstract idea (see rejection for claim 11). This claim merely recites a further limitation on the “neural network” which was merely using a generic computer as a tool. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the neural network comprises a neural network configured to perform a semantic analysis” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 18:
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 11 which included an abstract idea (see rejection for claim 11). This claim merely recites a further limitation on the “neural network” which was merely using a generic computer as a tool. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the set of input data comprise semantic data, in particular words or phrases” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, 

Regarding Claim 19:
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 11 which included an abstract idea (see rejection for claim 11). This claim merely recites a further limitation on the “characteristic element of the input data” whose limitation was directed to a mental process. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the characteristic element in the input data comprises a representative pattern responsible for a decision making of the neural network” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-6, 9-11, 13-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro et al. (“Local Interpretable Model-Agnostic Explanations (LIME): An Introduction”) (herein thereafter Ribeiro) in view of Edwards et al. (US20190188562) (herein thereafter Edwards). 

Regarding Claim 1:
	Ribeiro teaches a method to explain the predictions of any classifier such as neural networks. Ribeiro teaches:
A method for analyzing a neural network, the method comprising the steps of: (Ribeiro discloses in ¶4, “We propose Local Interpretable Model-Agnostic Explanations (LIME), a technique to explain the predictions of any machine learning classifier, and evaluate its usefulness in various tasks related to trust.”). 
successively providing a stepwise increasing set of input data to the neural network; (Examiner notes that “stepwise increasing set of input data” is not well defined and is interpreted as input data that increases in number of super pixels for at least one step. Ribeiro discloses in Fig. 4 an example of input perturbed instances in the left column. It can be seen that from the second row to the third row, the number of superpixels increases. 

    PNG
    media_image1.png
    476
    809
    media_image1.png
    Greyscale

receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification; (An example can be seen in Fig. 4 of Ribeiro where probability that the input instance is a tree frog is outputted by the neural network. Ribeiro uses Inception neural network as disclosed in paragraph 4 of the section “Examples,” “As a second example, we explain Google’s Inception neural network on arbitrary images.” Ribeiro further discloses in paragraph 4 of the section “Intuition behind LIME,” “For each perturbed instance, we get the probability that a tree frog is in the image according to the model.”

    PNG
    media_image2.png
    476
    809
    media_image2.png
    Greyscale

comparing the prediction probability for the specific classification with a predetermined threshold value; (Ribeiro explains the paper ““Why Should I Trust You?” Explaining the Predictions of Any Classifier” by Ribeiro et al. (herein thereafter Ribiero2016). Prediction probabilities for classifications for the perturbed images are compared with the prediction probability for the original non-perturbed image (i.e. the predetermined threshold value). Ribeiro2016 discloses this in the caption and figure for Figure 3:

    PNG
    media_image3.png
    484
    522
    media_image3.png
    Greyscale

and identifying a characteristic element in the provided input data, [if the prediction probability for the specific classification exceeds the predetermined threshold value.] (Element is taught by Ribeiro as superpixels. Ribeiro teaches the superpixels that contribute more to the correct classification being identified. Ribeiro discloses in ¶2-4 of the section “Intuition behind LIME”, “The key intuition behind LIME is that it is much easier to approximate a black-box model by a simple model locally (in the neighborhood of the prediction we want to explain), as opposed to trying to approximate a model globally. This is done by weighting the perturbed images by their similarity to the instance we want to explain. […] In the end, we present the superpixels with highest positive weights as an explanation, graying out everything else.” 

    PNG
    media_image2.png
    476
    809
    media_image2.png
    Greyscale

	Ribeiro does not explicitly teach “and identifying a characteristic element in the provided input data, if the prediction probability for the specific classification exceeds the predetermined threshold value.”
	Edwards teaches a method for analyzing and hardening a neural network. Edwards teaches:
and identifying a characteristic element in the provided input data, if the prediction probability for the specific classification exceeds the predetermined threshold value. (Edwards teaches using a loss function based on the classifications of perturbed input data and original training data to modify the weights of nodes which are each associated with various features. The classification of perturbed data occurs when the probability for a specific class exceeds a predetermined threshold value. Examiner notes that by modifying specific weights that are associated with specific features, specific features are being identified and those features are equivalent to characteristic elements. Edwards discloses perturbed input data, X’, being classified in ¶52, “A second set of output nodes provides outputs of the feature extraction and classification based on a reference training data set X' 220. The reference training data set X' 220 may be generated by the reference training data set generator 280 in various ways, such as by way of sampling the original training data set X, introducing perturbations into the original training data set X 310.” Edwards discloses that the data is only labeled (i.e. classified) when the prediction probability value is greater than a predetermined threshold in ¶47, “In some implementations, multiple classes may be represented in the labels generated and associated with the input data 120 to generate the labeled data 140, e.g., classes having a probability value greater than a predetermined threshold may have labels generated and associated with the input data 120 to generate the labeled data 140.” Edwards discloses that a loss function based on the perturbed input data and original training data being used to modify the weights of the neural network in ¶54-55, “The modified loss function is provided to neural network training logic 270 which operates to generate modifications to the operational parameters and / or weights of the nodes of the neural network.” Edwards discloses that weight values are associated with features in ¶43, “The training of a neural network , machine learning , deep learning , or other artificial intelligence model involves modifying weighting values associated with various features scored by nodes of the model based on training data sets to cause the model to output a correct vector output 135 labeling the input data set 120 correctly based on supervised or semi - supervised feed-back.” )
Ribeiro, Edwards, and the instant application are analogous art because they are all directed to analyzing neural networks.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the neural network analysis system disclosed by Ribeiro to include “and identifying a characteristic element in the provided input data, if the prediction probability for the specific classification exceeds the predetermined threshold value” as taught by Edwards. One would be motivated to do so to improve security of the neural network by using the analysis of the neural network to further train the neural network, as suggested by Edwards (Edwards ¶20: “Thus, it would be beneficial to be able to harden models used in cognitive systems, and hence the cognitive system itself, against evasion attacks, e.g., gradient based attacks, by preventing such adversarial inputs from causing the model to misclassify the input data.”, ¶22: “To the contrary, with a neural network hardened by the training of the illustrative embodiments , if an adversary wishes to cause a large change in the output of the neural network, the adversary would need to make relatively large and noticeable changes to the input data fed into the neural network, leading to detection and instigation of other mechanisms to prevent such input from causing unwanted operations of the cognitive system.” ).

Regarding Claim 3:
Ribeiro in view of Edwards teaches “The method of claim 1” as seen above. 
Edwards further teaches:
wherein the input data comprise training data which have been used for training the neural network. (Edwards discloses the input data of the trained neural network being the original training data that was used for training the neural network in ¶93, “As shown in FIG. 5, the operation starts with the providing of an original neural network (step 510). A reference training data input X ' is generated from an original training data set X (step 520).”, ¶94, “The original training data X and the reference training data input X ' are processed by the neural network to generate outputs Y and Y ', respectively (step 530).”, and Fig. 5: 530: 

    PNG
    media_image4.png
    780
    502
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the neural network analysis disclosed by Ribeiro with the teachings of Edwards for at least the same reasons as discussed above in claim 1.

Regarding Claim 4:
Ribeiro in view of Edwards teaches “The method of claim 1” as seen above. 

wherein the set of input data comprises a number of position indicators for indicating a target entity in the input data. (Ribeiro shows in Fig. 3, splitting an image into super-pixels and using sets of super pixels as input data, disclosed in Fig. 4. As pixels of an image are tied to its x, y coordinate position in the image, the input data of super-pixels would be include its x, y indices (i.e. position indicators) in the image. 

    PNG
    media_image5.png
    331
    727
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    476
    809
    media_image2.png
    Greyscale



Regarding Claim 5:
Ribeiro in view of Edwards teaches “The method of claim 1” as seen above. 
Ribeiro further teaches:
wherein the stepwise providing of input data comprises adding a further element of input data to previously provided input data. (Ribeiro discloses in Fig. 4 an example of input perturbed instances in the center table of Fig. 4. It can be seen that from the second row to the third row, further superpixels of the original image are added to the previous input instance. 

    PNG
    media_image1.png
    476
    809
    media_image1.png
    Greyscale



Regarding Claim 6:
Ribeiro in view of Edwards teaches “The method of claim 5” as seen above. 
Ribeiro further teaches:
wherein the identifying the characteristic element in the provided input data comprises (‘Characteristic element’ is taught by Ribeiro as superpixels. Ribeiro teaches the superpixels that contribute more to the correct classification being identified. If the prediction probability exceeded the threshold value of the probability of the non-perturbed image, then it will be more heavily weighted. Ribeiro discloses in ¶2-4 of the sec. “Intuition behind LIME”, “The key intuition behind LIME is that it is much easier to approximate a black-box model by a simple model locally (in the neighborhood of the prediction we want to explain), as opposed to trying to approximate a model globally. This is done by weighting the perturbed images by their similarity to the instance we want to explain. […] In the end, we present the superpixels with highest positive weights as an explanation, graying out everything else.”). 
identifying a number of added elements of input data which have been added in previous steps of providing input data. (Examiner notes that this limitation is unclear as to when the adding of elements occurs and is interpreted to be adding elements of input data at any point. Ribeiro2016 teaches picking (i.e. identifying) features of super-pixels. After picking a document as input data, another document is added as input data, as it adds new features (i.e. elements).  Ribeiro2016 discloses in ¶4 of sec. 4, “Concretely for the text applications, we set                                 
                                    I
                                    =
                                    
                                        
                                            
                                                ∑
                                                
                                                    i
                                                    =
                                                    1
                                                
                                                
                                                    n
                                                
                                            
                                            
                                                
                                                    
                                                        W
                                                    
                                                    
                                                        i
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                
                            . For images, I must measure something that is comparable across the super-pixels in different images, such as color histograms or other features of super-pixels; we leave further exploration of these ideas for future work. While we want to pick instances that cover the important components, the set of explanations must not be redundant in the components they show the users, i.e. avoid selecting instances with similar explanations. In Figure 5, after the second row is picked, the third row adds no value, as the user has already seen features f2 and f3 - while the last row exposes the user to completely new features. Selecting the second and last row results in the coverage of almost all the features.” 

    PNG
    media_image6.png
    323
    523
    media_image6.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the neural network analysis disclosed by Ribeiro with the teachings of Edwards for at least the same reasons as discussed above in claim 1.

Regarding Claim 9:
Ribeiro in view of Edwards teaches “The method of claim 1” as seen above. 
Ribeiro further teaches:
wherein the characteristic element in the input data comprises a representative pattern responsible for a decision making of the neural network. (Examiner notes that representative pattern is not well defined and is interpreted to be elements responsible for the final classification decision of the neural network. It can be seen in Fig. 6 that the superpixels identified are responsible for making a classification decision. 

    PNG
    media_image7.png
    476
    824
    media_image7.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the neural network analysis disclosed by Ribeiro with the teachings of Edwards for at least the same reasons as discussed above in claim 1.

Regarding Claim 10:
As per Claim 1, Claim 1 is a non-transitory computer-readable medium claim corresponding to method claim 1. The difference is that it recites a non-transitory computer readable medium containing instruction. Edwards, ¶97-98, discloses: "In one example embodiment, the mechanisms of the 

Regarding Claim 11:
Claim 11 is a system claim, corresponding to method claim 1. The difference is that it recites a “data generator” for doing the first limitation of Claim 1 and an “analyzing unit” for doing the rest of the limitations of Claim 1. For examination purposes, a “data generator” was interpreted to be anything that accomplishes “successively providing a stepwise increasing set of input data to the neural network.” For examination purposes, an “analyzing unit” was interpreted to be anything that accomplishes “receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification, comparing the prediction probability for the specific classification with a predetermined threshold value, and identifying a characteristic element in the provided input data, if the prediction probability for the specific classification exceeds the predetermined threshold value.” Claim 11 is rejected for the same reasons as claim 1.
Ribeiro teaches:
a data generator for successively providing a stepwise increasing set of input data to the neural network; (Examiner notes that “stepwise increasing set of input data” is not well defined and is interpreted as input data that increases in number of super pixels for at least one step. Ribeiro teaches the “data generator” in Fig. 4 where it can be seen that from the second row to the third row, the number of superpixels provided to the neural network by increases. Ribeiro discloses in the sec. “Intuition behind Lime” ¶4, “As illustrated in Figure 4, we then generate a data set of perturbed instances by turning some of the interpretable components “off” (in this case, making them gray).” 

    PNG
    media_image1.png
    476
    809
    media_image1.png
    Greyscale

and an analyzing unit for receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification, (An example can be seen in Fig. 4 of Ribeiro where probability that the input instance is a tree frog is outputted by the neural network. Ribeiro uses Inception neural network as disclosed in paragraph 4 of the section “Examples,” “As a second example, we explain Google’s Inception neural network on arbitrary images.” Ribeiro further discloses in paragraph 4 of the section “Intuition behind LIME,” “For each perturbed instance, we get the probability that a tree frog is in the image according to the model.”)
comparing the prediction probability for the specific classification with a predetermined threshold value, (Ribeiro explains the paper ““Why Should I Trust You?” Explaining the Predictions of Any Classifier” by Ribeiro et al. (herein thereafter Ribiero2016). Prediction probabilities for classifications for the perturbed images are compared with the prediction probability for the original non-perturbed image (i.e. the predetermined threshold value). Ribeiro2016 discloses this in the caption and figure for Figure 3:

    PNG
    media_image3.png
    484
    522
    media_image3.png
    Greyscale

and identifying a characteristic element in the provided input data, [if the prediction probability for the specific classification exceeds the predetermined threshold value.] (Element is taught by Ribeiro as superpixels. Ribeiro teaches the superpixels that contribute more to the correct classification being identified. Ribeiro discloses in ¶2-4 of the section “Intuition behind LIME”, “The key intuition behind LIME is that it is much easier to approximate a black-box model by a simple model locally (in the neighborhood of the prediction we want to explain), as opposed to trying to approximate a model globally. This is done by weighting the perturbed images by their similarity to the instance we want to explain. […] In the end, we present the superpixels with highest positive weights as an explanation, graying out everything else.” 

    PNG
    media_image2.png
    476
    809
    media_image2.png
    Greyscale

	Ribeiro does not explicitly teach “and identifying a characteristic element in the provided input data, if the prediction probability for the specific classification exceeds the predetermined threshold value.”
	Edwards teaches a method for analyzing and hardening a neural network. Edwards teaches:
and identifying a characteristic element in the provided input data, if the prediction probability for the specific classification exceeds the predetermined threshold value. (Edwards teaches using a loss function based on the classifications of perturbed input data and original training data to modify the weights of nodes which are each associated with various features. The classification of perturbed data occurs when the probability for a specific class exceeds a predetermined threshold value. Examiner notes that by modifying specific weights that are associated with specific features, specific features are being identified and those features are equivalent to characteristic elements. Edwards discloses perturbed input data, X’, being classified in ¶52, “A second set of output nodes provides outputs of the feature extraction and classification based on a reference training data set X' 220. The reference training data set X' 220 may be generated by the reference training data set generator 280 in various ways, such as by way of sampling the original training data set X, introducing perturbations into the original training data set X 310.” Edwards discloses that the data is only labeled (i.e. classified) when the prediction probability value is greater than a predetermined threshold in ¶47, “In some implementations, multiple classes may be represented in the labels generated and associated with the input data 120 to generate the labeled data 140, e.g., classes having a probability value greater than a predetermined threshold may have labels generated and associated with the input data 120 to generate the labeled data 140.” Edwards discloses that a loss function based on the perturbed input data and original training data being used to modify the weights of the neural network in ¶54-55, “The modified loss function is provided to neural network training logic 270 which operates to generate modifications to the operational parameters and / or weights of the nodes of the neural network.” Edwards discloses that weight values are associated with features in ¶43, “The training of a neural network , machine learning , deep learning , or other artificial intelligence model involves modifying weighting values associated with various features scored by nodes of the model based on training data sets to cause the model to output a correct vector output 135 labeling the input data set 120 correctly based on supervised or semi - supervised feed-back.” )
Ribeiro, Edwards, and the instant application are analogous art because they are all directed to analyzing neural networks.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the neural network analysis system disclosed by Ribeiro to include “if the prediction probability for the specific classification exceeds the predetermined threshold value” as taught by Edwards. One would be motivated to do so to improve security of the neural network by using the analysis of the neural network to further train the neural network, as suggested by Edwards 

Regarding Claim 13:
Claim 13 is a system claim, corresponding to method claim 3. The difference is that it recites a “data generator” for doing the first limitation of Claim 1 and an “analyzing unit” for doing the rest of the limitations of Claim 1. The additional limitation of claim 12 is rejected for the same reasons as claim 3.

Regarding Claim 14:
Claim 14 is a system claim, corresponding to method claim 4. The difference is that it recites a “data generator” for doing the first limitation of Claim 1 and an “analyzing unit” for doing the rest of the limitations of Claim 1. The additional limitation of claim 14 is rejected for the same reasons as claim 4.

Regarding Claim 15:
Claim 15 is a system claim, corresponding to method claim 5. The difference is that it recites a “data generator” for doing the first limitation of Claim 1 and an “analyzing unit” for doing the rest of the limitations of Claim 1. The additional limitation of claim 15 is rejected for the same reasons as claim 5.

Regarding Claim 16:
Claim 16 is a system claim, corresponding to method claim 6. The difference is that it recites a “data generator” for doing the first limitation of Claim 1 and an “analyzing unit” for doing the rest of the limitations of Claim 1. The additional limitation of claim 16 is rejected for the same reasons as claim 6.

Regarding Claim 19:
Claim 19 is a system claim, corresponding to method claim 9. The difference is that it recites a “data generator” for doing the first limitation of Claim 1 and an “analyzing unit” for doing the rest of the limitations of Claim 1. The additional limitation of claim 19 is rejected for the same reasons as claim 9.

Claims 2, 7-8, 12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Edwards and further in view of Ribeiro et al. (“Anchors: High-Precision Model-Agnostic Explanations”) (herein thereafter Ribeiro2018). 

Regarding Claim 2:
Ribiero in view of Edwards teaches “The method of claim 1” as seen above. 
Neither Ribeiro nor Edwards teaches, “wherein the neural network comprises a recurrent neural network”
Ribeiro2018 teaches a system that explains the behavior of neural networks using ‘anchors’. Ribeiro2018 teaches:  
wherein the neural network comprises a recurrent neural network. (Ribeiro2018, page 1528 sec. “Anchors as High-Precision Explanations: Structured prediction” ¶3, discloses the analysis of recurrent neural networks (RNNs), “In Table 2, we compute anchors for a multi-layer RNN encoder/attention-based decoder translation system (Vinyals et al. 2015) trained on English-Portuguese parallel corpora.”). 
The combined system of Ribeiro and Edwards, the teachings of Ribeiro2018, and the instant application are analogous art because they are all directed to analyzing neural networks.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the neural network analysis system disclosed by Ribeiro in view of Edwards to include “wherein the neural network comprises a recurrent neural network” as taught by Ribeiro2018. One would be motivated to do so to help users understand the behavior of neural networks, as suggested by Ribeiro2018 (Ribeiro2018 sec. Introduction ¶6: “We also run a user study, where we observe that anchors enable users to predict how a model would behave on unseen instances with much less effort and higher precision as compared to existing techniques for model-agnostic explanation, or no explanations.” ).

Regarding Claim 7:
Ribiero in view of Edwards teaches “The method of claim 1” as seen above. 
Ribeiro2018 teaches: 
wherein the neural network comprises a neural network configured to perform a semantic analysis. (Ribeiro2018 teaches an RNN based sentiment prediction system which is considered semantic analysis. Ribeiro2018, in page 1528 sec. “Anchors as High-Precision Explanations: Text classification” ¶1, discloses “We have already alluded to Figure 1, where we trained an LSTM model with paraphrastic sentence embeddings (Wieting et al. 2015) to predict the sentiment of reviews.” 

    PNG
    media_image8.png
    377
    417
    media_image8.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the neural network analysis disclosed by Ribeiro in view of Edwards with the teachings of Ribeiro for at least the same reasons as discussed above in claim 2.

Regarding Claim 8:
	Ribeiro in view of Edwards teaches “The method of claim 1” as seen above. 
wherein the set of input data comprise semantic data, in particular words or phrases. (Ribeiro2018, in page 1528 sec. “Anchors as High-Precision Explanations: Text classification” ¶1, discloses “Text Classification: We have already alluded to Figure 1, where we trained an LSTM model with paraphrastic sentence embeddings (Wieting et al. 2015) to predict the sentiment of reviews.” It can be seen from Fig. 1 that the input data (i.e. instances in Fig. 1(a)) comprises of phrases such as “This movie is not bad.”

    PNG
    media_image8.png
    377
    417
    media_image8.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the neural network analysis disclosed by Ribeiro in view of Edwards with the teachings of Ribeiro for at least the same reasons as discussed above in claim 2.

Regarding Claim 12:
Claim 12 is a system claim, corresponding to method claim 2. The difference is that it recites a “data generator” for doing the first limitation of Claim 1 and an “analyzing unit” for doing the rest of the limitations of Claim 1. The additional limitation of claim 12 is rejected for the same reasons as claim 2.

Regarding Claim 17:
Claim 17 is a system claim, corresponding to method claim 7. The difference is that it recites a “data generator” for doing the first limitation of Claim 1 and an “analyzing unit” for doing the rest of the limitations of Claim 1. The additional limitation of claim 17 is rejected for the same reasons as claim 7.

Regarding Claim 18:
.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arras et al. in “Explaining Recurrent Neural Network Predictions in Sentiment Analysis” analyzes RNNs for semantic analysis by giving scores to features of the input data based on their importance in classification (Arras et al. sec. 2 ¶1: “Given a trained neural network that models a scalar-valued prediction function fc (also commonly referred to as a prediction score) for each class c of a classification problem, and given an input vector x, we are interested in computing for each input dimension d of x a relevance score Rd quantifying the relevance of xd w.r.t to a considered target class of interest c. In others words, we want to analyze which features of x are important for the classifier’s decision toward or against a class c.”, sec. 3 ¶1: “As a recurrent neural network model we employ a one hidden-layer bi-directional LSTM (bi-LSTM), trained on five-class sentiment prediction of phrases and sentences on the Stanford Sentiment Treebank movie reviews dataset”).  
Furthermore, Guidotti et al. in “A Survey of Methods for Explaining Black Box Models” discloses various methods for analysis of neural networks. (Guidotti et al. Abstract: “In recent years, many accurate decision support systems have been constructed as black boxes, that is as systems that hide their internal logic to the user. This lack of explanation constitutes both a practical and an ethical issue. The literature reports many approaches aimed at overcoming this crucial weakness, sometimes at the cost of sacrificing accuracy for interpretability.”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Somie Park whose telephone number is (571)272-1056. The examiner can normally be reached 9:00am - 5:00pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOMIE PARK/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126